Madsen, J.
(dissenting) — The majority says it finds “clear” public policy in RCW 42.23.070(1) and the Spokane County Zoning Code. To reach this conclusion, the majority combines an expansive explanation of provisions of the Ethics in Public Service Act and unclear provisions of the zoning code. The record shows that a highly involved analysis of a county-airport agreement, the airport master plan, the county zoning code, and chapter 58.17 RCW are necessary before any determination can be made that issuance of a building permit for a new motel at the airport might have violated zoning laws. If any public policy can be gleaned here, it is anything but clear.
The result of the majority’s opinion is that the narrow public policy exception swallows the terminable at will rule, and, sadly, does so under circumstances where the employer would be hard-pressed to discover any clear mandate of public policy violated by discharging the employee. The majority has departed from the limiting principles in Thompson v. St. Regis Paper Co., 102 Wn.2d 219, 685 P.2d 1081 (1984), the case in which this court recognized the tort of wrongful discharge in violation of public policy.
Moreover, the majority rejects an existing alternative for safeguarding the public policy it identifies, instead opting in favor of the wrongful discharge tort because, the majority says, it is “more efficient.” The majority thus injects a completely new subjective standard for deciding when to permit a claim of wrongful discharge in violation of public policy.
*720I
The public policy exception to the terminable at will doctrine is founded on the premise that the common law doctrine “cannot be used to shield an employer’s action which otherwise frustrates a clear manifestation of public policy.” Thompson, 102 Wn.2d at 231. The public policy exception is a “narrow” exception. Sedlacek v. Hillis, 145 Wn.2d 379, 385, 36 P.3d 1014 (2001); Snyder v. Med. Serv. Corp. of E. Wash., 145 Wn.2d 233, 239, 35 P.3d 1158 (2001); Thompson, 102 Wn.2d at 232. “ £[C]ourts should proceed cautiously if called upon to declare public policy absent some prior legislative or judicial expression on the subject.’ ” Thompson, 102 Wn.2d at 232 (emphasis omitted) (quoting Parnar v. Americana Hotels, Inc., 65 Haw. 370, 380, 652 P.2d 625 (1982)). One of the reasons for judicial carefulness is “to avoid allowing an exception to swallow the general rule that employment is terminable at will.” Sedlacek, 145 Wn.2d at 390. “[T]he asserted public policy must be clear.” Id. at 389.
The employee has the burden of proving that a “clear mandate of public policy” may have been contravened. Thompson, 102 Wn.2d at 232. This “protects against frivolous lawsuits and allows trial courts to weed out cases that do not involve any public policy principle. It also allows employers to make personnel decisions without fear of incurring civil liability.” Thompson, 102 Wn.2d at 232. The majority holds that Mr. Hubbard has satisfied his burden of establishing a clear mandate of public policy. The majority finds that Hubbard has identified the necessary public policy in RCW 42.23.070(1) and the Spokane County Zoning Code.
Mr. Hubbard alleges that Mr. Manson, the director of the Spokane Building and Planning Department and Hubbard’s supervisor, attempted to unlawfully circumvent the zoning code and issue a building permit for a motel at the airport. Hubbard says this would have violated the zoning code. Hubbard also reasons that Manson’s attempt to issue a *721building permit, if successful, would have contravened RCW 42.23.070(1). Mr. Hubbard says that he was discharged for complaining about and preventing violations of RCW 42.23.070 and the zoning code. Thus, the argument goes, Hubbard’s dismissal violated the public policy voiced in the statute as well as public policy embodied in the zoning code.
Turning first to RCW 42.23.070(1), this statute prohibits a municipal officer from using his or her position to obtain special privileges or benefits for himself, herself or others. Other sections in the statute prohibit a municipal officer from giving or receiving compensation, gifts, or the like for a matter related to his or her services unless allowed by law; from accepting employment or business or professional activity that he or she might reasonably expect would lead to disclosure of confidential information acquired by reason of his or her official position; and from disclosing confidential information gained in that position or using such information for his or her gain or benefit.24 “Municipal officer” and “officer” are defined terms, and “shall each include all elected and appointed officers of a municipality, together with all deputies and assistants of such an officer, and all persons exercising or undertaking to exercise any of the powers or functions of a municipal officer.” RCW 42-.23.020(2).
The majority maintains that Mr. Manson is a “municipal officer” or an “officer” within the meaning of RCW 42-*722.23.070(1). While this is a debatable proposition,25 even assuming it is true, the majority expands RCW 42.23.070(1) by reading into it general ethical obligations set out in Laws of 1994, ch. 154, § 1. That provision, part of the Ethics in Public Service Act, Laws of 1994, ch. 154, addresses general ethical standards for state employees, and was codified at RCW 42.52.900. Chapter 42.52 RCW concerns ethics in public service and deals exclusively with state agencies, state officers, and state employees. The majority says, though, that although section 1 (RCW 42.52.900) refers only to state employees, the Ethics in Public Service Act applies to municipal officers as well, and therefore applies equally to municipal officers. For this proposition, the majority cites Laws of 1994, ch. 154, § 121—which is the very section codified at RCW 42.23.070(1). In this circular fashion, the majority ultimately relies upon RCW 42.23.070 itself as supporting the proposition that it should be expanded to include broad ethical principles not actually appearing within the statute. I disagree with the majority’s attempt to shore up its use of RCW 42.23.070(1) as a source of public policy by importing into it RCW 42.52.900.
However, the greater flaw in the majority’s analysis is its acceptance of Mr. Hubbard’s claim that the county zoning code sets forth a clear mandate of public policy. This “public policy,” in combination with RCW 42.23.070(1), is the basis for the public policy tort recognized by the majority.
Assuming that zoning laws could, in some cases, embody relevant public policy, the zoning code is also insufficient as a source of public policy in this case because Mr. Hubbard has not carried his burden of establishing that it provides a clear mandate of public policy. In his appellate briefing he never identifies any section or sections of the zoning code that could have been violated by issuance of a building permit for the proposed new motel at the airport, nor does *723he cite any zoning provision or provisions or principle or principles that are relevant. He merely asserts that a motel was not permitted by the zoning code or the airport’s “comprehensive plan.”26
The majority concludes that “enforcement of the zoning code to ensure uniform planning and the general safety and welfare of the county creates a valid public policy.” Majority at 710. This is simply too broad a proposition. As this court explained in Thompson, 102 Wn.2d at 232 (quoting Parnar, 65 Haw. at 380), “ ‘[i]n determining whether a clear mandate of public policy is violated, courts should inquire whether the employer’s conduct contravenes the letter or purpose of a constitutional, statutory, or regulatory provision or scheme.’ ” That determination cannot be made without knowing what particular constitutional provision, statute, regulatory provision or scheme may have been contravened. “Public policy in the air,” so to speak, is meaningless. For example, Mr. Hubbard could argue that there is a clear mandate of public policy prohibiting retaliatory discharge for asserting rights under the Workers’ Compensation Act.27 Obviously, that public policy would be completely irrelevant here in light of the factual allegations in this case. Thus, Mr. Hubbard needs to show a clear mandate of public policy that would be contravened if his factual allegations are true. See Thompson, 102 Wn.2d at 232 (the employee has the burden of proving that a “clear mandate of public policy” may have been contravened). This requires that at a minimum he establish the specific zoning provisions or principles that would have been contravened, given his factual allegations. A number of cases are illustrative. E.g., Sedlacek, 145 Wn.2d at 390-91 (examining specific provisions in chapter 49.60 RCW and the Washington Administrative Code, as well as a prior decision by this court, to determine whether there is any state public policy *724protecting those who are related to or associate with a person with a disability, and finding none); Ellis v. City of Seattle, 142 Wn.2d 450, 459-60, 13 P.3d 1065 (2000) (accepting principle that clear public policy was set forth in a specific provision of the Seattle Fire Code); Gardner v. Loomis Armored, Inc., 128 Wn.2d 931, 942, 913 P.2d 377 (1996) (plaintiffs advanced several possible sources of policy; as to one of the arguments, the court examined specific statutes that plaintiffs argued established a clear general public policy encouraging citizens to help in law enforcement, and found no such policy). It is not enough for Mr. Hubbard to simply declare that issuance of a building permit for a motel at the airport would have violated zoning laws, and not enough for the majority to simply assume that the zoning code creates valid public policy applicable in this case.
The majority claims that I have mixed the clarity and jeopardy elements of the public policy tort. The majority is mistaken. The four-element formula this court adopted in Gardner is the test proposed by Henry Perritt, Jr. Gardner, 128 Wn.2d at 941. Perritt says that the clarity element is the threshold question: “what public policy might be jeopardized if the plaintiff’s dismissal were allowed to go uncompensated.” 1 Henry H. Perritt, Jr., Employee Dismissal Law and Practice § 5.10, at 446 (3d ed. 1992) (footnote omitted). The clarity element must be identified with “particularity.” Id. at 447. In describing cases where plaintiffs failed to establish the element with sufficient specificity, Mr. Perritt notes that in one case the plaintiff never got specific enough as to what state law was violated “and how the proposed employer conduct was illegal.” Id. at 447-48.
The majority fails to identify with sufficient specificity a “clear” mandate of public policy that would have been violated if the permit for the proposed motel had been granted. This necessarily requires consideration of the factual circumstances alleged, and greater specificity than the general “health, safety, and welfare” police power statement accompanying zoning codes that the majority relies on.
*725The jeopardy element, in contrast, requires the employee to prove that “the public policy would be jeopardized if employers are allowed to dismiss employees for the conduct in which the plaintiff engaged.” Id. § 5.16. Stated a different way, the plaintiff must show that “the public policy asserted by the plaintiff would be jeopardized if employee conduct like the plaintiff’s were chilled by the threat of dismissal.” Id. (footnotes omitted). Thus, once plaintiff has satisfied the clarity element, the next question is whether the public policy is furthered or protected by recognizing a wrongful discharge claim, the jeopardy element.28
Just as Mr. Hubbard’s briefing inadequately identifies any clear mandate of public policy in the zoning code, the record also fails to establish a clear mandate of public policy. The record includes Mr. Hubbard’s affidavit, in which he makes the same allegations about the zoning code and airport comprehensive plan, but does not refer to any specific provisions or principles. The record supports his statements that he and his supervisor, Mr. Manson, disagreed about whether a new motel fell within permitted accessory uses at the airport, and that in a meeting with representatives from the airport Hubbard and Manson became somewhat confrontational about this issue. It also supports his claim that a deputy in the prosecutor’s office, civil division, advised both Mr. Manson and the proposed builder’s attorney that a building permit for a motel would probably not withstand a legal challenge.
The record includes the letter of advice written by that deputy prosecuting attorney, Mr. Emacio, to the proposed builder’s attorney. This letter is the only thing in the record that actually addresses relevant zoning provisions, and it does not support the conclusion that there is a clear mandate of public policy relevant to this case. Mr. Emacio wrote that a county-airport agreement provided that capital improvements at the airport shall be in accordance with *726the airport master plan and that “aviation capital improvements and land uses conforming with said Master Plan shall not be [the] subject [of] City or County zoning regulations.” Clerk’s Papers (CP) at 41. Mr. Emaeio then said that as he had indicated in the past, the motel proposal did not “appearO” to be consistent with the master plan. CP at 42. He added, however, that it was arguable that as long as the proposal was consistent with the zoning code, it could proceed. Id. He then explained his understanding that the property involved was zoned 1-2, that the airport could be construed as a valid nonconforming use (since 1-2 zoning did not permit an airport), and that under the code accessory uses are allowed in 1-2 zones (he also cited a case permitting an accessory use in conjunction with a valid nonconforming use). Id. Mr. Emaeio then explained that while initially a motel could be considered a valid accessory use to the airport, this analysis “is somewhat diluted by additional provisions” in the zoning code, specifically a requirement that an accessory use be incidental to that same use on the same lot. Id. “Lot” was defined in the code, and required segregation by the county assessor. Id. Mr. Emaeio then explained that platting provisions in chapter 58.17 RCW exempt industrial or commercial use from formal platting divisions when approved in a binding site plan. Id. He then said that he therefore believed it was necessary to construe the airport master plan as a binding site plan. Id. (This means that the airport master plan had to be used to identify a “lot” for purposes of the county zoning code provision respecting accessory uses on the same lot—even though Mr. Emaeio had concluded that the airport master plan did not control the building permit issue because a motel was not consistent with that master plan). Mr. Emaeio then wrote that “[i]f that is the case, then [the motel] proposal would not be on the same lot as the Airport and as such, could not be considered an accessory use.” Id. He concluded that “[t]he County is certainly willing to explore this ‘zoning interpretation proposal’ with the Airport. However, I have some reservations about an interpretation which would withstand any legal challenge.” Id.
*727Mr. Emacio’s letter discloses that whether a motel was a permitted accessory use required an examination of the county-airport agreement, the airport master plan, several provisions in the county zoning code, chapter 58.17 RCW and its exemptions, an inference (i.e., that the airport master plan was a binding site plan for it to comply with chapter 58.17 RCW), interrelating the various documents and the state and local law provisions, and interpretation of all of these.
In the end, Mr. Emacio did not unequivocally state that issuing the building permit would be against the law, but rather that he had reservations about an interpretation allowing issuance of a permit. Thus, even Mr. Emacio’s letter, the only source of any discussion of applicable law, does not show any zoning provisions or principles that declare a clear public policy that would have been violated.
Based on the information in the record regarding the relevant zoning law (Mr. Emacio’s letter) and the facts as Mr. Hubbard alleges them, there is room for the County’s argument that all that occurred here was an interpretational dispute about what the law required. The majority too hastily dismisses the County’s argument that zoning code provisions that are amenable to different interpretation cannot provide clear public policy. While the majority says that this argument involves the question whether a violation of the zoning laws occurred, majority at 709-09, it does not. Instead, it is a highly relevant argument going to the clarity element. If applicable zoning laws are subject to more than one reasonable interpretation, they do not provide a clear mandate of public policy on which to base a tort action—they do not provide any clear direction at all. Accordingly, the clarity of the zoning provisions in this case is a relevant consideration.
As the majority itself acknowledges, majority at 704, there had been zoning issues concerning the airport for years. Mr. Manson and Mr. Hubbard disagreed about whether a motel was permitted as an accessory use. The record shows, as the County argues, that this is not a case *728involving a possible contravention of clear public policy, but is instead a matter of an interpretational dispute involving zoning and other laws open to differing interpretation. This court should not find a clear mandate of public policy where there is room to differ as to the meaning of the relevant zoning laws.
Far more importantly, aside from whether there are two reasonable interpretations of the relevant zoning laws, this court should not find a “clear mandate of public policy” in zoning laws requiring the complicated analysis, inferences, and interpretations contained in Mr. Emacio’s letter. Thompson, 102 Wn.2d at 232. There appears to be little that is “clear” in the whole analysis.
Finally, this record shows that there was discussion of amending the zoning code to allow for a motel use as a way to avoid any possible pitfalls that might be created by different legal interpretations of existing laws and documents. Given that a zoning amendment would have resolved the interpretative dispute and allowed permitting of a motel use, it is difficult to see what clear mandate of public policy is announced by the majority that would have been violated in the absence of such a zoning amendment. Clearly, no actual threat to health, safety or the public welfare was at issue in this case.
I would hold that Mr. Hubbard has not established any clear mandate of public policy, and thus his wrongful discharge claim fails. The trial court properly granted summary judgment.
II
Since I would affirm the grant of summary judgment in favor of respondents on the basis that no clear mandate of public policy has been established, I would not reach any further issues. However, the majority has addressed the jeopardy element, and, in my view, has reached the wrong conclusion. Therefore, I turn briefly to this issue.
*729To establish the jeopardy element of the wrongful discharge tort action, the plaintiff must show that he or she “engaged in particular conduct [that] . . . directly relates to the public policy, or was necessary for the effective enforcement of the public policy.” Gardner, 128 Wn.2d at 945 (emphasis omitted). This requires the plaintiff to establish that “ ‘other means for promoting the [public] policy . . . are inadequate.’ ” Id. (quoting Henry H. Perritt, Jr., Workplace Torts: Rights and Liabilities § 3.14, at 77 (1991)).
As the majority notes, RCW 36.70.830 grants the right to appeal a decision to grant a building permit to the board of adjustment “by any person aggrieved, or by any officer, department, board or bureau of the county affected.” The majority concludes, however, that this is not an acceptable alternative means of promoting the public policies embodied in RCW 42.23.070(1) and the zoning code. The majority says that an aggrieved person must receive notice and act within a short period of time, and thus it would be left up to chance whether the public policy would be enforced. Majority at 717. The majority says that it would be “more efficient to allow county employees to prevent these types of violations before they occurred.” Id.
I disagree with the majority’s declaration of a “more efficient” standard for determining whether an alternative means exists for promoting the public policy. It is a standard that lends itself to ad hoc decisions, rather than a standard that will effectively identify those cases where the public policy tort action is necessary to farther a clear mandate of public policy. Further, it is difficult to see how using a public policy tort lawsuit to protect public policy is “more efficient” than using the appeal process to the board of adjustment, which is, after all, the body best equipped to decide land use issues.
I also disagree with the majority’s conclusion that the appeals process is inadequate because the time for appeal is short. Plainly, the Legislature was of the mind that the time was sufficient to allow appeals by aggrieved persons who may complain that a building permit was issued in viola*730tion of the zoning laws. The majority’s view contradicts that of the Legislature. Moreover, such time limitations as in this case, 20 days, are routinely applied as valid. See, e.g., Deschenes v. King County, 83 Wn.2d 714, 521 P.2d 1181 (1974) (10 day appeal period). Finally, to the extent that public policy is involved in permit decisions, such policy is better protected through the relatively quick appeals process as opposed to a lengthy civil action.
I would hold that there is an effective alternative method for promoting the public policy that Mr. Hubbard and the majority identify.
Ill
Mr. Hubbard has failed to identify any relevant clear mandate of public policy that may have been contravened by his dismissal, and has failed to show that there is no adequate alternative method of promoting those public policies he asserts were violated in this case. Accordingly, the summary judgment of dismissal of his action should be affirmed. I dissent from the majority opinion.
Sanders, J., concurs with Madsen, J.

 RCW 42.23.070 states:
(1) No municipal officer may use his or her position to secure special privileges or exemptions for himself, herself, or others.
(2) No municipal officer may, directly or indirectly, give or receive or agree to receive any compensation, gift, reward, or gratuity from a source except the employing municipality, for a matter connected with or related to the officer’s services as such an officer unless otherwise provided for by law.
(3) No municipal officer may accept employment or engage in business or professional activity that the officer might reasonably expect would require or induce him or her by reason of his or her official position to disclose confidential information acquired by reason of his or her official position.
(4) No municipal officer may disclose confidential information gained by reason of the officer’s position, nor may the officer otherwise use such information for his or her personal gain or benefit.


 See generally 56 Am. Jur. 2d Municipal Corporations, Counties, and Other Political Subdivisions § 206 (2000); cf. State ex rel. McIntosh v. Hutchinson, 187 Wash. 61, 59 P.2d 1117 (1936) (discussing “officer” for purposes of Const. art. II, §§ 13, 14); Nelson v. Troy, 11 Wash. 435, 39 P. 974 (1895) (discussing “officer” for purposes of Const. art. XI, § 5).


 The “comprehensive plan” is referred to elsewhere in the record as the airport master plan.


 E.g., Wilmot v. Kaiser Aluminum & Chem. Corp., 118 Wn.2d 46, 821 P.2d 18 (1991).


 I also note that Mr. Perritt proposes that both the clarity and jeopardy elements present questions of law. 1 Henry H. Perritt, Jr, Employee Dismissal Law and Practice § 5.9 (3d ed. 1992).